                 Case 1-18-45663-cec              Doc 13        Filed 12/26/18          Entered 12/27/18 00:05:00

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-45663-cec
Anthony Abbatemarco                                                                                        Chapter 7
Kristi J Abbatemarco
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 24, 2018
                                      Form ID: 268                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 26, 2018.
db/jdb          Anthony Abbatemarco,   Kristi J Abbatemarco,   11 Palmer Ave,   Staten Island, NY 10302-2104

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Dec 24 2018 18:13:27
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-9449
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 26, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 23, 2018 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;mcorwin@windelsmarx.com;n159@ecfcbis.com
              Kevin Zazzera    on behalf of Joint Debtor Kristi J Abbatemarco kzazz007@yahoo.com
              Kevin Zazzera    on behalf of Debtor Anthony Abbatemarco kzazz007@yahoo.com
              Lisa Milas    on behalf of Creditor   M&T BANK lmilas@schillerknapp.com,
               ahight@schillerknapp.com;kcollins@schillerknapp.com;bfisher@schillerknapp.com;Tshariff@schillerkn
               app.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 5
               Case 1-18-45663-cec                        Doc 13        Filed 12/26/18    Entered 12/27/18 00:05:00


 Information to identify the case:
 Debtor 1               Anthony Abbatemarco                                              Social Security number or ITIN   xxx−xx−8682
                        First Name    Middle Name    Last Name                           EIN _ _−_ _ _ _ _ _ _
 Debtor 2               Kristi J Abbatemarco                                             Social Security number or ITIN   xxx−xx−7358
 (Spouse, if filing)
                        First Name    Middle Name    Last Name                           EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               Eastern District of New York
                                                                                         Date case filed for chapter 7 10/1/18
 Case number:          1−18−45663−cec



                    NOTICE OF NO CERTIFICATE OF DEBTOR EDUCATION OR
                                    OFFICIAL FORM 423
                  CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE

NOTICE IS HEREBY GIVEN THAT:
The above−named debtor(s) has not filed a Certificate of Debtor Education or Official Form 423 Certification About
a Financial Management Course in accordance with Bankruptcy Rules 1007(b)(7) and 1007(c).

Unless the aforementioned Certificate or Official Form 423 is filed by January 8, 2019, this case may be closed with
no discharge of debtor(s) having been entered.

Notice is further given that if the debtor(s) subsequently file(s) a Motion to Reopen the case to allow for the filing of
the Certificate of Debtor Education or Official Form 423 Certification About a Financial Management Course, the
debtor(s) must pay the full filing fee due for filing such a motion.


 Dated: December 24, 2018


                                                                               For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnfcer1.jsp [Notice of No Financial Certificate Filed rev. 02/01/17]
